Case 1:18-cv-01008-LPS-CJB Document 12 Filed 10/03/18 Page 1 of 3 PageID #: 100




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


CODING TECHNOLOGIES, LLC,

                      Plaintiff,
                                                                  C.A. No. 18-1008-LPS-CJB
v.

PRIMO WATER CORPORATION,

                      Defendant.




                   DEFENDANT PRIMO WATER CORPORATION’S
                MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Primo Water

Corporation (“Primo”) respectfully moves this Court to dismiss Plaintiff Coding Technologies LLC’s

Complaint (D.I. 1) for failure to state a claim upon which relief can be granted. The grounds for this

Motion are fully set forth in the accompanying Opening Brief, filed contemporaneously herewith and

incorporated by reference herein. Primo respectfully requests the Court to grant its Motion to Dismiss.
Case 1:18-cv-01008-LPS-CJB Document 12 Filed 10/03/18 Page 2 of 3 PageID #: 101



Dated: October 3, 2018                 /s/ Kristen Healey Cramer
                                       Kristen Healey Cramer (No. 4512)
                                       Randolph M. Vesprey (No. 6474)
                                       WOMBLE BOND DICKINSON (US) LLP
                                       222 Delaware Avenue, Suite 1501
                                       Wilmington, DE 19801
                                       (302) 252-4348
                                       Kristen.Cramer@wbd-us.com
                                       Randy.Vesprey@wbd-us.com

                                       OF COUNSEL:

                                       Jacob S. Wharton
                                       WOMBLE BOND DICKINSON (US) LLP
                                       One West Fourth Street
                                       Winston-Salem, NC 27101
                                       (336) 747-6609
                                       Jacob.Wharton@wbd-us.com

                                       Attorneys for Defendant Primo Water
                                       Corporation
Case 1:18-cv-01008-LPS-CJB Document 12 Filed 10/03/18 Page 3 of 3 PageID #: 102




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of October, 2018, I electronically filed a true and

correct copy of DEFENDANT PRIMO WATER CORPORATION’S MOTION TO

DISMISS FOR FAILURE TO STATE A CLAIM via CM/ECF which will automatically send

an email notification of this filing to the attorneys of record.



Dated: October 3, 2018                               /s/ Kristen Healey Cramer
                                                     Kristen Healey Cramer (No. 4512)
                                                     WOMBLE BOND DICKINSON (US) LLP
                                                     222 Delaware Avenue, Suite 1501
                                                     Wilmington, DE 19801
                                                     (302) 252-4348
                                                     Kristen.Cramer@wbd-us.com
